Rose, J.
This is a suit on three promissory notes. S. D. Worden, maker, and J. J. Carey, payee, are defendants. Plaintiff is Carey’s assignee. In his ansAver Worden pleaded a set-off for bank deposits, but failed to allege facts shoAVing that he had made a proper demand. From a judgment in favor of plaintiff for $3,920.29, Worden has appealed.
The decision is controlled by the principles announced in Citizens State Bank v. Worden, ante, p. 53, and, for the reasons stated in the opinion therein, the judgment belOAV ÍS
Affirmed.
Letton, Fawcett and Hamer, JJ., not sitting.